                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 MITCH KANATZER                                                                             Plaintiff

 v.                                                           Civil Action No. 3:19-cv-P179-RGJ

 JOHN SNELLAN ET AL.                                                                    Defendants

                                             * * * * *

                                  MEMORANDUM OPINION

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C. §

1983. The Court has granted Plaintiff Mitch Kanatzer leave to proceed in forma pauperis. This

matter is before the Court for screening of Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A.

For the reasons set forth below, this action will be dismissed.

                                I. SUMMARY OF COMPLAINT

       Plaintiff is a convicted prisoner who was previously incarcerated at the Nelson County Jail

(NCJ). He brings this action against the NCJ Jailer John Snellan and NCJ “C.O.” Nancy Clark.

       Plaintiff states that he was “falsely accused and punished for incident that I had no

involvement in . . . . ” He states that as result of this wrongful accusation, he received a “5.2

category write-up” and conviction, which led to a change in his custody level, the loss of visitation,

and the loss of “meritorious good time.” He states that his claims are based upon “corporal

punishment/right to process/mental stress.”

       As relief, Plaintiff seeks that his disciplinary report and punishment be “overturned” and

that he be given his “custody level back and meritorious good [] returned.” He also seeks

compensatory damages for “pain, suffering, mental anguish.”
                                       II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare

assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that offers ‘labels and conclusions’ or

‘a    formulaic     recitation    of     the    elements      of    a    cause     of     action    will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972);



                                                   2
Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se

complaints does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a claim for Plaintiff.

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise

would require the Court “to explore exhaustively all potential claims of a pro se plaintiff, [and]

would also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635 (1980). “[A] plaintiff must allege the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by a person acting

under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element, a section

1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       A. Fourteenth Amendment Due Process Claims

       “[T]he Fourteenth Amendment’s Due Process Clause protects persons against deprivations

of life, liberty, or property; and those who seek to invoke its procedural protection must establish

that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). The

Supreme Court has held that a prisoner does not have a protected liberty interest in prison or jail

disciplinary proceedings unless the sanction “will inevitably affect the duration of his sentence”




                                                  3
or the resulting restraint imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 486-87 (1995).

                1. Change in Custody Level/Loss of Privileges

        Plaintiff first alleges that, as the result of a disciplinary write-up, his custody level increased

and he lost his visitation privileges. Plaintiff, however, does not have a constitutionally protected

liberty interest in his security classification. “[A]n increase in security classification . . . does not

constitute an ‘atypical and significant' hardship in relation to the ordinary incidents of prison life

because a prisoner has no constitutional right to remain incarcerated in a particular prison or to be

held in a specific security classification.” Harbin-Bey v. Rutter, 420 F.3d 571, 577 (6th Cir.

2005) (internal quotation marks and citation omitted); see also Moody v. Daggett, 429 U.S. 78, 88

n.9 (1976) (change in “prisoner classification” does not implicate a due process right); Harris v.

Truesdell, 79 F. App’x 756, 759 (6th Cir. 2003) (holding that punishment in the form of placement

in segregation and a change in security classification does not “give rise to a protected Fourteenth

Amendment liberty interest”); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (holding

that inmate’s change in security classification or housing assignment did not implicate the Due

Process Clause).

        Federal courts have also consistently held that prisoners have no constitutionally

protected liberty interest in visitation. See Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460-61

(1989) (finding no protected liberty interest in Kentucky visitation regulations); Bazzetta v.

McGinnis, 430 F.3d 795, 804-05 (6th Cir. 2005) (finding that a ban on virtually all visitation for

prisoners who have been found guilty of two or more major misconduct charges for substance

abuse does not rise to a due process violation); Kanitz v. Cooke, Nos. 03-cv-10180, 03-cv-10322,




                                                    4
2008 U.S. Dist. LEXIS 109269, at *17 (E.D. Mich. Mar. 5, 2008) (“Plaintiffs have no

constitutional liberty interest in visitation.”).

        Thus, Plaintiff’s Fourteenth Amendment claim with regard to the change in his custody

level and the loss of visitation privileges fails to state a claim upon which relief may be granted

because neither gives rise to a constitutionally protected liberty interest that would implicate the

Due Process Clause.

                2. Loss of Good-Time Credit

        Plaintiff also alleges that, as a result of his disciplinary write-up, he lost “meritorious good

time.” Because the loss of earned good-time credits affects the length of an inmate’s prison

sentence, Plaintiff has a protected liberty interest in this regard. Sandin, 515 U.S. at 477-78

(citing Wolff v. McDonnell, 418 U.S. 539 (1974)). Nonetheless, there is still a barrier to his

§ 1983 due process claim. In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held:

        [I]n order to recover damages for [an] allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would
        render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
        conviction or sentence has been reversed on direct appeal, expunged by executive
        order, declared invalid by a state tribunal authorized to make such determination,
        or called into question by a federal court’s issuance of a writ of habeas corpus. . . .

Id. at 486-87. Thus, if a ruling on a claim would necessarily render a plaintiff’s continued

confinement invalid, the claim must be dismissed because it is not cognizable until the challenged

confinement has been remedied by some other process. Id. at 489.

        In Edwards v. Balisok, 520 U.S. 641 (1997), the Supreme Court extended the application

of Heck to prison administrative proceedings, such as the one complained of by Plaintiff in this

instance. The Supreme Court clarified that a prisoner must show a favorable termination of his

disciplinary proceeding before filing a civil action in cases where the duration of his sentence has

been affected. See Muhammad v. Close, 540 U.S. 749 (2004).                 To establish a “favorable


                                                    5
termination,” Plaintiff must first successfully challenge the validity of the conviction resulting in

the loss of good-time credits by filing a habeas corpus action following the exhaustion of state-

court remedies. Only if Plaintiff’s underlying disciplinary write-up is invalidated may he then

bring a civil action for the alleged harm caused by the acts which resulted in his disciplinary

conviction and punishment.

         Thus, Plaintiff’s Fourteenth Amendment claim based upon the loss of good-time credits

must also be dismissed at this time for failure to state a claim upon which relief may be granted.

                                        IV. CONCLUSION

         For the foregoing reasons, this action will be dismissed by separate Order.

Date:   April 30, 2019




cc:    Plaintiff, pro se
       Defendants
       Nelson County Attorney
A961.011




                                                  6
